Citation Nr: 0001733	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  91-42 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Mr. Kenneth M. Carpenter, 
Attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a July 1995 decision, the Board dismissed the claim for 
entitlement to service connection for psychiatric disorder, 
other than post-traumatic stress disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  The parties filed a joint motion for 
remand, which the Court granted in January 1997.  In October 
1997, the Board remanded the claim for the RO to issue a 
statement of the case and for evidentiary development.  The 
veteran's attorney filed a substantive appeal, and thus the 
claim is now properly before the Board.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The preponderance of the evidence establishes that the 
veteran's preexisting psychiatric disorder currently 
diagnosed as major depression was aggravated by service.


CONCLUSION OF LAW

The veteran's preexisting psychiatric disorder currently 
diagnosed as major depression was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had a psychiatric disorder which 
preexisted service and was aggravated by service.  A veteran 
may be granted service connection for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  As a preliminary matter, the Board finds that 
the veteran has submitted a well-grounded claim for service 
connection for psychiatric disorder, other than post-
traumatic stress disorder, and that the VA has properly 
assisted him in the development of that claim.  38 U.S.C.A. § 
5107(a) (West 1991).

For the purpose of determining whether a disease or injury 
was incurred or aggravated during service, a veteran will be 
presumed to have been in sound condition at entrance to 
service except with respect to defects, infirmities or 
disorders noted at the entrance examination.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  The 
presumption of soundness may be rebutted only with clear and 
unmistakable evidence to the contrary.  Id.

Service medical records reveal that at entrance, psychiatric 
evaluation of the veteran was normal.  Therefore, there is no 
examination disclosing defects when the veteran entered 
active duty, and the veteran is entitled to the presumption 
of soundness.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that major depression and panic 
disorder existed prior to service.  See Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).  The determination of whether 
there is clear and unmistakable evidence that a psychiatric 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  
38 C.F.R. § 3.304(b)(1).

The Board finds that the presumption of soundness has been 
rebutted by clear and unmistakable evidence.  In a November 
1991 letter, Dr. Leonard M. Dileo stated that prior to 
service, the veteran had an overanxious disorder, 
characterized by anxiety and worry.  Dr. Dileo stated that 
the veteran's experience in the military was distinctly 
negative and significantly contributed to a decline in his 
emotional state to the point of severe depression 
characterized by extreme difficulties in getting into social 
interactions.  His final determination was that the veteran 
had psychiatric pathology prior to service which had been 
exacerbated by his military experience.  Additionally, the 
veteran underwent a VA psychiatric evaluation in August 1992.  
The VA examiner stated that he felt "quite strongly" that 
the veteran had an affective disorder prior to entering 
service which was "definitely" aggravated by his experience 
in the military and that the veteran's service in Vietnam 
further contributed to the veteran's difficulties.

Based on Dr. Dileo's and the VA examiner's medical opinions, 
the Board finds that such determinations are objective 
competent evidence that a psychiatric disorder clearly and 
unmistakably preexisted service.  There is no disagreement 
between the findings made by Dr. Dileo or the VA examiner.  
Dr. Dileo had been treating the veteran since approximately 
1986 and was well aware of the veteran's psychiatric illness 
and its foundation.  The VA examiner made his findings based 
upon review of the veteran's claims file, which includes the 
service medical records.  Both Dr. Dileo and the VA examiner 
based their opinions on medical principles, which is 
consistent with 38 C.F.R. § 3.304(b)(1), and both explained 
their reasons for the determination that the veteran had a 
psychiatric disorder that preexisted service.  Cf. Miller v. 
West, 11 Vet. App. 345, 348 (1998).

The Board must next determine whether the veteran's 
preexisting psychiatric disorder was aggravated during his 
service, and, if so, whether such aggravation was due to the 
natural progress of the disease.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1999).

As stated above, Dr. Dileo and the VA examiner stated that 
the veteran had a preexisting psychiatric disorder and that 
such had been aggravated in service.  Thus, such evidence 
supports the veteran's claim that he had a psychiatric 
disorder prior to service and that it was aggravated beyond 
the natural progress of the disease process during service.  
The veteran underwent an additional VA psychiatric evaluation 
in August 1992.  There, the VA examiner stated that he 
concurred in the VA examiner's diagnosis made in the August 
1992 evaluation report.  Additionally, the veteran underwent 
a VA psychiatric evaluation in June 1999.  There, the VA 
examiner stated that although it was clear that the veteran 
had a life-long history of depression and anxiety, that he 
found no evidence from the history to suggest that the 
veteran's psychiatric problems were stemmed from nor were 
aggravated by being in the service.

The Board concludes that the preponderance of the evidence 
supports the conclusion that the veteran's preexisting 
psychiatric disorder was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.304, 
3.306 (1999).  Two medical professionals have determined 
such, and there is one medical professional who disagrees 
with such a finding.  The Board notes that there is no basis 
to distinguish between the medical professionals' opinions, 
as each examiner made his determination based upon his 
examination of the veteran and the evidence of record.  
Further, Dr. Dileo, two VA physicians in 1992 and a VA 
physician in 1999 agree that the veteran's current 
psychiatric diagnoses are major depression and personality 
disorder.  Accordingly, service connection for major 
depression is granted.  The Board notes that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).



ORDER

Entitlement to service connection for preexisting psychiatric 
disorder currently diagnosed as major depression is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

